DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, and have issues of lack of clarity.
Some of the § 112(b) issues are as follows:

Claim 1, Line 2: “characterized by mainly comprising”.  It is unclear if the dual-band spectral imaging system is “characterized by” (i.e. consists of) the listed elements or if it just comprises the listed elements.  Additionally, the specification provides no distinction between “comprising” and “mainly comprising”; thus it is unclear to the Examiner what is meant by the phrase “characterized by mainly comprising”.  
Claim 1, Lines 3-5: Multiple elements are referred to using the same reference numbers.  The claim recites both “a target 1” and “a working wave band 1”.  The claim likewise recites both “a front collimating lens assembly 2” and “a working wave band 2”.  The reuse of reference numbers creates a lack of clarity.   
Claim 1: plurality of recitations of “it is required”.  The claim does not make clear what object or element is making the requirement for the proceeding function.  

Note: this is not an exhaustive list of issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Owechko et al. (US 10,198,790) disclose a spectral imaging system (Fig. 4) based on a digital micromirror device, comprising a target (400), a front lens assembly (402), a DMD (404), wherein light is dispersed from the DMD (404) onto two paths (410,412), wherein light on a spectral path goes through a transmission grating (424) to a detector (418).
McMackin (US 2015/0029503) discloses a spectral imaging system (Fig. 5) based on a digital micromirror device, comprising a target, a front lens assembly (505), a DMD (515), wherein light is dispersed from the DMD (515) onto a spectral path, wherein light on the spectral path goes through a transmission grating (525) and a focusing lens (530) to a detector (545).
Kadambe et al. (US 10,282,630) disclose a spectral imaging system (Fig. 1) based on a digital micromirror device, comprising a target (102), a front lens assembly (104), a DMD (106), wherein light is dispersed from the DMD (106) onto two spectral paths, wherein light on the spectral paths goes through imaging optics (108/118) to a detector (110/120).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896